DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  
In claim 16, line 3, substitute “first” with --third-- before “distance is substantially the same as the first distance.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-10, 13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. (US Pub. 2018/0122930; hereinafter “Okamoto”).
Okamoto discloses [Re claim 1] a structure comprising: a first fin (FA) on a substrate (SB) (page 3, paragraph 76; see fig. 2); a second fin (FB) on the substrate (page 3, paragraph 76; see fig. 2); a first gate structure (GE1) over the first fin (page 4, paragraph 84; see fig. 2), a first distance being from a top of the first fin to a top of the first gate structure (see fig. 2); and a second gate structure (GE2) over the second fin (pages 4-5, paragraph 88; see fig. 2), a second distance being from a top of the second fin to a top of the second gate structure (see fig. 2), the first distance being greater than the second distance (see figs. 2 and 4).
Okamoto discloses [Re claim 2] wherein the top of the first gate structure is not coplanar with the top of the second gate structure (the top of the first gate structure GE1 is not coplanar with the top of the second gate structure GE2 because of existence of a silicide layer S2 only on the top of the second gate structure GE2; see fig. 4).
Okamoto discloses [Re claim 3] wherein a height of the first fin (H1+H3) is equal to a height of the second fin (H4) (H1+H3 is substantially equal to H4; page 8, paragraph 124).
Okamoto discloses [Re claim 6] wherein the first gate structure is associated with a first threshold voltage (low-withstand-voltage transistor; page 3, paragraph 72), and wherein the second gate structure is associated with a second threshold voltage (high-withstand-voltage transistor; page 3, paragraph 72), different than the first threshold voltage (page 3, paragraph 72).
Okamoto discloses [Re claim 8] a structure comprising: a substrate (SB) comprising a plurality of regions (1A, 1B) (page 3, paragraph 75; see fig. 2), each region comprising one or more fins (FA, FB) formed on the substrate (page 3, paragraph 75; see fig. 2); and a plurality of gate structures (GE1, GE2) (page 4, paragraphs 84 and 88) over the one or more fins in the plurality of regions (see fig. 2), 20Attorney Docket No. TSMP20172645US01wherein: first one or more gate structures (GE1), of the plurality of gate structures, in at least a first region (1A) of the plurality of regions (page 4, paragraph 84) have respective tops a first distance from respective tops of the one or more fins (FA) over which the first one or more gate structures are formed (see fig. 2), and second one or more gate structures (GE2), of the plurality of gate structures, in at least a second region (1B) of the plurality of regions (pages 4-5, paragraph 88) have respective tops a second distance from respective tops of the one or more fins (FB) over which the second one or more gate structures are formed (see fig. 2), the second distance being smaller than the first distance (see figs. 2 and 4).
Okamoto discloses [Re claim 9] wherein the tops of the first one or more gate structures are not coplanar with the tops of the second one or more gate structures (the top of the first gate structure GE1 is not coplanar with the top of the second gate structure GE2 because of existence of a silicide layer S2 only on the top of the second gate structure GE2; see fig. 4).
Okamoto discloses [Re claim 10] wherein heights (H1+H3) of the one or more fins (FA) in the at least the first region (see fig. 2) are equal to heights (H4) of the one or 
Okamoto discloses [Re claim 13] wherein the first one or more gate structures are associated with a first threshold voltage (low-withstand-voltage transistor; page 3, paragraph 72), and wherein the second one or more gate structures are associated with a second threshold voltage (high-withstand-voltage transistor; page 3, paragraph 72), different than the first threshold voltage (page 3, paragraph 72).
Okamoto discloses [Re claim 15] a structure comprising: a first fin (FA) on a substrate (SB) (page 3, paragraph 75; see fig. 2), the first fin having a first upper surface (top surface); a second fin (FB) on the substrate (page 3, paragraph 75; see fig. 2), the second fin having a second upper surface (top surface), the first 21Attorney Docket No. TSMP20172645US01 upper surface being level with the second upper surface (the height of the first fin is H1+H3, and the height of the second fin is H4; see fig. 2; and H1+H3 is substantially equal to H4; page 8, paragraph 124); a first gate structure (GE1) over the first fin (page 4, paragraph 84; see fig. 2), a first distance being a shortest measured distance from the first upper surface of the first fin to an upper surface of the first gate structure (see fig. 2); and a second gate structure (GE2) over the second fin (pages 4-5, paragraph 88), a second distance being a shortest measured distance from the second upper surface of the second fin to an upper surface of the second gate structure (see fig. 2), the first distance being larger than the second distance (see figs. 2 and 4).
Okamoto discloses [Re claim 20] wherein the first gate structure is associated with a first threshold voltage (low-withstand-voltage transistor; page 3, paragraph 72), .

Allowable Subject Matter
Claims 4, 5, 7, 11, 12, 14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 4 recites further comprising a dielectric cap over the second gate structure, a top of the dielectric cap being coplanar with the top of the first gate structure.   
Claim 5 recites the first and second gate structures are replacement gate structure, each replacement gate structure comprising a conformal gate dielectric layer, a work function tuning layer over the conformal gate dielectric layer, and a conductive fill material over the work function tuning layer.
Claim 7 recites further comprising a third fin on the substrate, and a third gate structure over the third fin, a third distance being from a top of the third fin to the third gate structure, the third distance being different than the first distance and the second distance.

Claim 12 recites the first and second one or more gate structures are replacement gate structures, each replacement gate structure comprising a conformal gate dielectric layer, a work function tuning layer over the conformal gate dielectric layer, and a conductive fill material over the work function tuning layer.
Claim 14 recites further comprising a third one or more gate structures over the one or more fins in a third region of the plurality of regions, tops of the third one or more gate structures having a third distance from respective tops of the one or more fins over which the third one or more gate structures are formed, the third distance different than the first and second distances.
Claim 16 recites further comprising a dielectric cap over the second fin, wherein a third distance is a shortest distance from the upper surface of the second fin to an upper surface of the dielectric cap, wherein the third distance is substantially the same as the first distance.
Claim 17 recites further comprising: a dielectric cap over the second fin; and dielectric structures along opposing sides of the first gate structure and the second gate structure, wherein an upper surface of the dielectric cap, the upper surface of the first gate structure, and an upper surface of the dielectric structures are level.

Claim 19 recites further comprising isolation regions along opposing sides of the first fin and the second fin, wherein an upper surface of the isolation regions adjacent the first fin is level with an upper surface of the isolation regions adjacent the second fin.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        January 14, 2021